         Case 09-32824-rcj      Doc 3705     Entered 03/16/21 15:03:30      Page 1 of 3



1    SULLIVAN HILL REZ & ENGEL
     A Professional Law Corporation
2     James P. Hill, CA SBN 90478 (Pro Hac Vice)
      Jonathan S. Dabbieri, CA SBN 91963 (Pro Hac Vice)
3     Elizabeth E. Stephens, NV SBN 5788
     228 South Fourth Street, First Floor
4    Las Vegas, NV 89101
     Tel: (702) 382-6440/Fax Number: (702) 384-9102
5
     Attorneys for Chapter 7 Trustee, William A. Leonard, Jr.
6
                                UNITED STATES BANKRUPTCY COURT
7                                     DISTRICT OF NEVADA

8    In re                                                CASE NO. BK-S-09-32824-RCJ (Lead Case)
                                                          Jointly Administered with Case Nos.:
9    ASSET RESOLUTION, LLC,                               BK-S-09-32831-RCJ; BK-S-09-32839-RCJ;
                                                          BK-S-09-32843-RCJ; BK-S-09-32844-RCJ;
10                         Debtor.                        BK-S-09-32846-RCJ; BK-S-09-32849-RCJ;
                                                          BK-S-09-32851-RCJ; BK-S-09-32853-RCJ;
11                                                        BK-S-09-32868-RCJ; BK-S-09-32873-RCJ;
                                                          BK-S-09-32875-RCJ; BK-S-09-32878-RCJ;
12                                                        BK-S-09-32880-RCJ; BK-S-09-32882-RCJ

13                                                        Chapter 7

14   Affects:                                             ORDER ON OBJECTION OF WILLIAM
          All Debtors                                     A. LEONARD, JR., CHAPTER 7
15        Asset Resolution, LLC, 09-32824                 TRUSTEE, TO CLAIM NOS. 13-1 AND
          Bundy 2.5 Million SPE, LLC, 09-32831            13-2 FILED BY THE INTERNAL
16                                                        REVENUE SERVICE IN THE ASSET
          Bundy Five Million SPE, LLC, 09-32839
                                                          RESOLUTION BANKRUPTCY
17        CFP Anchor B SPE, LLC, 09-32843
          CFP Cornman Toltec SPE, LLC, 09-32844
18        CFP Gess SPE LLC, 09-32846                      Judge: Hon. Robert C. Jones
          CFP Gramercy SPE, LLC, 09-32849
19
          Fiesta Stoneridge, LLC, 09-32851
20        Fox Hills SPE, LLC, 09-32853
          HFAH Monaco SPE, LLC, 09-32868
21        Huntsville SPE, LLC, 09-32873
          Lake Helen Partners SPE, LLC, 09-32875
22        Ocean Atlantic SPE, LLC, 09-32878
          Shamrock SPE, LLC, 09-32880
23
          10-90 SPE, LLC, 09-32882
24

25           On January 27, 2010, the Internal Revenue Service filed its Proof of Claim, claim no. 13-1,

26   in the Asset Resolution bankruptcy, in the amount of $149,900.04. On February 10, 2010, the
     Internal Revenue Service filed its Proof of Claim, claim no. 13-2, in the Asset Resolution
27
     bankruptcy, in the amount of $269,900.14, amending claim no. 13-1.
28

     417043-v1                                 -1-
           Case 09-32824-rcj    Doc 3705        Entered 03/16/21 15:03:30     Page 2 of 3



1            On July 1, 2020, the trustee filed his Notice of Hearing and Notice of Objection of William A

2    Leonard, Jr., Chapter 7 Trustee, to Claim Nos. 13-1 and 13-2 filed by the Internal Revenue Service in

3    the Asset Resolution Bankruptcy, dkt. no. 3555. On July 24, 2020 the United States of America, on

4    behalf of the Internal Revenue Service, filed its Response to Objection of William A, Leonard, Jr.,

5    Chapter 7 Trustee, to Claim Nos. 13-1 and 13-2, dkt. no. 3605. On February 17, 2021 the trustee

6    filed his Reply in Support of Objection to Claims 13-1 and 13-2 of the Internal Revenue Service,

7    dkt. no. 3696 and the Reply Declaration of Jonathan S. Dabbieri in Support of Objection to Claims

8    13-1 and 13-2 of the Internal Revenue Service, dkt. no. 3697.

9            The Internal Revenue Service was recently provided signed amended tax returns related to
10   Claims 13-1 and 13-2. After reviewing the amended returns, the Internal Revenue Service agrees to
11   concede Asset Resolution, LLC’s objection to claims 13-1 and 13-2.
12           The Court having read and considered the papers filed in support of and in opposition to the
13   objection and the Court having been advised that the trustee has filed with the Internal Revenue
14   Service an amended tax return on behalf of Asset Resolution, LLC and based thereon the Internal
15   Revenue Service consents to entry of an order sustaining the objection, and good cause appearing,
16           IT IS HEREBY ORDERED that, based upon the consent of the claimant, the Internal
17   Revenue Service, claims no. 13-1 and 13-2 are hereby disallowed in their entirety.
18           Dated this 16th day of March, 2021.

19
                                                                 Honorable Robert C. Jones
20                                                               U.S. District Judge
                                                       ###
21   Submitted by:
     SULLIVAN, HILL, REZ & ENGEL
22   A Professional Law Corporation

23   By:     /s/ Jonathan S. Dabbieri
             Jonathan S. Dabbieri
24           Attorneys for Chapter 7 Trustee,
             William A. Leonard, Jr.
25
     Approved as to form and content:
26   CHRISTOPHER CHIOU
     Acting United States Attorney
27
     By:            /s/ Brian W. Irvin
28           Brian W. Irvin
             Assistant United States Attorney
     417043-v1                                   -2-
         Case 09-32824-rcj       Doc 3705      Entered 03/16/21 15:03:30        Page 3 of 3



1
                                         RULE 9021 DECLARATION
2
              In accordance with LR 9021, counsel submitting this document certifies as follows (check
3
     one):
4
                 The court has waived the requirement of approval under LR 9021(b)(1).
5
                 No party appeared at the hearing or filed an objection to the motion.
6
                  I have delivered a copy of this proposed order to all attorneys who appeared at the
7
     hearing, and each has approved or disapproved the order, or failed to respond, as indicated below
8
     [list each party and whether the party has approved, disapproved, or failed to respond to the
9
     document]:
10
                 I certify that this is a case under chapter 7 or 13, that I have served a copy of this order
11
     with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of the
12
     order.
13
              Dated this 15th day of March, 2021.
14
                                                         SULLIVAN HILL REZ & ENGEL
15                                                       A Professional Law Corporation

16
                                                         By:    /s/ Jonathan S. Dabbieri
17                                                              Jonathan S. Dabbieri (Pro Hac Vice)
                                                                Elizabeth E. Stephens
18                                                              Attorneys for Chapter 7 Trustee,
                                                                William A. Leonard, Jr.
19

20                                                     ###

21

22

23

24

25

26

27

28

     417043-v1                                   -3-
